UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

In Re: SALVATORE TRIVISANI, JR.,
Debtor.

AT&T UNIVERSAL CARD SERVICES
CORPORATION,                                                              No. 99-1766
Plaintiff-Appellant,

v.

SALVATORE TRIVISANI, JR.,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Alexander Williams, Jr., District Judge.
(CA-98-3472-AW, BK-97-21323-PM,
BK-98-1A045-PM)

Argued: March 1, 2000

Decided: March 24, 2000

Before WILKINS, NIEMEYER, and KING,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Kevin Michael Fitzpatrick, KEVIN M. FITZPATRICK,
P.C., Fairfax, Virginia, for Appellant. John Randall Owen, Jr., Hyatts-
ville, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

AT&T Universal Card Services Corporation (AT&T) appeals an
order of the district court affirming a bankruptcy court order deter-
mining that a credit card debt that Salvatore Trivisani, Jr. ("Debtor")
owed to AT&T was dischargeable in bankruptcy. Finding no error,
we affirm.

I.

The events underlying this appeal began on December 2, 1993,
when Debtor was issued an AT&T credit card. He made the necessary
payments on the credit card through August 1997. Debtor's only
source of income--retirement disability payments--amounted to
approximately $1,650 per month. Although Debtor's monthly living
expenses exceeded his monthly income, Debtor was able to stay cur-
rent on his credit obligations by using one credit card to pay off
another, and by January 1997, he had accumulated significant credit
card debt.

On May 14, 1997, Debtor had a balance of $94.74 on his AT&T
card. Between May 14, 1997 and June 5, 1997, Debtor obtained
$4,300 in cash advances and made $442.89 worth of purchases on his
AT&T card. Debtor loaned the $4,300 to his daughter to assist her in
paying legal fees she had incurred in a divorce action. His daughter
had promised to repay him approximately $315 per month, which he
in turn intended to use to make payments on the AT&T card. His
daughter expected to realize the $315 as the result of savings she
would receive from removing her husband from her medical insur-
ance policy. After accepting the $4,300, however, it was discovered
that she would not be able to remove her husband from her policy
after all, and therefore would not be able to repay her father. Debtor
made one $10 payment in June 1997. He subsequently contacted

                     2
bankruptcy counsel on July 20, 1997, and on August 2, 1997, advised
AT&T that he intended to file bankruptcy. Debtor eventually filed a
bankruptcy petition in October 1997.

AT&T objected to the discharge of $4,742.89 ($4,300 plus
$442.89) of the debt Debtor owed to AT&T, contending that Debtor
did not intend to repay the debt when he incurred it and thus had
obtained the credit through false pretenses. See 11 U.S.C.A.
§ 523(a)(2)(A) (West 1993 & Supp. 1999). Following a trial, the
bankruptcy court determined the debt to be dischargeable. The bank-
ruptcy court specifically found that the Debtor was credible and that
he intended to repay the $4,742.89 when he incurred the debt. AT&T
then appealed to the district court, which affirmed, concluding that the
bankruptcy court did not clearly err in finding that when Debtor
incurred the debt he intended to repay it.

II.

On appeal to this court, AT&T contends that the district court erred
in affirming the bankruptcy court order, arguing primarily that the
bankruptcy court clearly erred in finding that Debtor intended to
repay the debt to AT&T when he incurred it. Having had the benefit
of oral argument and the parties' briefs, and after careful consider-
ation of the record and the applicable law, we conclude that the dis-
trict court correctly decided the issues before it. Accordingly, we
affirm on the reasoning of the district court. See AT&T Universal
Card Servs. Corp. v. Trivisani (In re Trivisani), No. AW-98-3472 (D.
Md. May 3, 1999).

AFFIRMED

                    3